IN THE SUPREME COURT OF THE STATE OF DELAWARE

KADIR MCCOY,                           §
                                       §
       Defendant Below,                §    No. 402, 2020
       Appellant,                      §
                                       §    Court Below - Superior Court
       v.                              §    of the State of Delaware
                                       §
STATE OF DELAWARE,                     §    Cr. I.D. No. 1501018069 (N)
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: December 14, 2020
                          Decided:   January 4, 2021


                                   ORDER

      On November 19, 2020, the appellant, Kadir McCoy, filed a notice of appeal

from a Superior Court order dated October 9, 2020, and docketed October 19, 2020,

which denied his second motion for postconviction relief. Under Supreme Court

Rule 6, a timely notice of appeal should have been filed on or before November 18,

2020. On November 23, 2020, the Senior Court Clerk issued, by certified mail, a

notice directing McCoy to show cause why this appeal should not be dismissed as

untimely filed. On December 3, 2020, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered. McCoy’s response to

the notice to show cause was due by December 14, 2020, but McCoy has not

responded. Dismissal of this appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                      2